Citation Nr: 0602131	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  00-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee 
disability as secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for bowel and anxiety 
disorders, claimed as ulcerative colitis with mild anxiety 
state.

3.  Entitlement to a rating in excess of 30 percent for right 
total knee arthroplasty.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.

5.  Entitlement to service connection for bilateral eye 
condition, to include cataracts secondary to medication taken 
for right knee arthritis. 

6.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active duty service from June 1955 to May 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1999, February 2002, June 
2003, and March 2004 rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi.  

The issues of entitlement to service connection for eye 
disability and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current left knee disability was not caused, in whole 
or in part, by service-connected right knee disability.

2.  The RO denied service connection for ulcerative colitis 
with anxiety state in June 1976, and did not reopen the claim 
in January 1997 and July 1998; the veteran did not appeal 
these decisions.  

3.  Since July 1998, evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for ulcerative colitis with 
anxiety state has been received.  

4.  The veteran does not have ulcerative colitis, but there 
were manifestations of the veteran's current irritable bowel 
syndrome in service.  

5.  The veteran's current generalized anxiety disorder is not 
related to his active military service.

6.  The veteran does not have severe painful motion or 
weakness or intermediate degrees of residual weakness, pain 
or limitation of motion from his prosthetic replacement of 
his right knee joint.

7.  Limitation of motion is compensated under Diagnostic Code 
5055; therefore, a separate rating for traumatic arthritis 
under Diagnostic Code 5260 or 5261 cannot be assigned.


CONCLUSIONS OF LAW

1.  Left knee disability was not proximately due or the 
result of service-connected right knee disability.  38 C.F.R. 
§ 3.310; Harder v. Brown, 5 Vet. App. 183, 187 (1993).

2.  The June 1976, January 1997, and July 1998 rating 
decisions denying service connection for ulcerative colitis 
with anxiety state are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

3. The claim for service connection for ulcerative colitis 
with anxiety state is reopened based on new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  

4.  Irritable bowel syndrome was incurred in peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  Generalized anxiety disorder was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  The criteria for a disability rating in excess of 30 
percent for right total knee arthroplasty have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5055 (2005).

7.  A higher rating for traumatic arthritis under Diagnostic 
Code 5010 is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, Part 4, 4.14, Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left knee disability, claimed as 
secondary to service-connected right knee disability

The Board notes that the veteran was seen during his military 
service in January and March 1957 for left knee ache, which 
he reported he had had for the past 2 years, and that his 
left lower extremity was clinically normal on separation 
examination in May 1959.  It has not been claimed that the 
veteran has current left knee disability that was incurred 
during his active military service.  Rather, the veteran has 
claimed only that he has a current left knee disability as a 
consequence of his service-connected right knee disability.  
Moreover, the RO has only considered the claim for secondary 
service connection.  Therefore, the Board will only consider 
whether the veteran has a current left knee disability that 
is secondary to his service-connected right knee disability.  


According to an April 2003 private medical record, the 
veteran had a motor vehicle accident in March 2003 in which 
he struck his knee.  He complained of left knee pain, had 
been examined, and had a meniscal tear. X-rays from March 
2003 had revealed mild degenerative changes. He underwent 
left knee arthroscopic surgery in May 2003.  After the 
surgery, Dr. H. stated that the veteran had had a large 
medial meniscus tear and articular damage, full thickness to 
the bone on the medial tibial plateau, which was where he was 
symptomatic.  The postoperative assessment was status post 
meniscectomy with medial compartment arthrosis, and, on 6 
week review in June 2003, the assessment was arthritis of the 
knee, status post arthroscopy.  In August 2003, Dr. H. 
assessed degenerative arthritis aggravated by recent injury.

In July 2004, Dr. H. stated that the veteran had a history of 
a right knee injury which was service-connected and that as a 
result of his left knee carrying the load for many decades 
since his right knee injury, he has developed premature 
arthritis in his left knee.  Dr. H. considered his left knee 
problems to be linked to his service-connected right knee 
problems.  Dr. H. reported that this was based on a full 
history from the veteran, examination of his knee, and prior 
X-rays and review of hospital and clinical notes from the 
local VA extending from 1996 to the present.  This included 
office notes from both orthopedics and rheumatology as well 
as review of X-ray findings.  

A VA examiner in August 2004 reported that the veteran had 
had no pain in his left knee until he was involved in a motor 
vehicle accident in March 2003.  He had had a meniscal tear 
and now has daily pain in the left knee which was as bad as 
the pain in the right knee.  After review of records, 
physical examination of the veteran, and x-rays of both 
knees, the examiner commented that he did not believe that 
the osteoarthritis present in the left knee -- as evidenced 
by the narrowing of the cartilage medially -- was the result 
of his right knee pathology.  He noted that the veteran had 
had no symptoms prior to his motor vehicle accident and that 
an arthritic knee on one side puts no unusual stress on the 
opposite knee.  He added that the veteran had no instability 
of either knee.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  If there is any degree of 
worsening of a disability due to a service-connected 
disability, that worsening shall be service-connected.  Id.; 
Allen v. Brown, 7 Vet. App. 439 (1995) (provides for 
secondary service connection for disability to the extent 
that it is chronically made worse/aggravated by a 
service-connected disability).

There are two medical opinions in this case concerning 
secondary service connection, one positive and one negative, 
and they and all the other relevant evidence must be weighed 
for probative value.  

The VA examiner considered service medical records, post-
service medical records, and current x-ray and physical 
examination of the veteran -- including his gait, knee 
alignment, and range of motion -- and reasoned that an 
arthritic knee on one side puts no unusual stress on the 
opposite knee.  He also reasoned that the veteran had had no 
left knee symptoms prior to his March 2003 motor vehicle 
accident.  Dr. H., in contrast, did not review the service 
medical records.  Also, he does not discuss the relevance of 
the lack of reported left knee pain prior to the March 2003 
motor vehicle accident, nor does he indicate what evidence in 
the veteran's history, X-rays, or treatment records, or in 
medical literature, supports his opinion.  

Unlike Dr. H.'s opinion, the VA examiner's opinion is 
supported by the post arthroscopy medical record, which 
indicates that the area where the veteran's meniscal tear had 
occurred was the area where he was symptomatic, the presence 
of osteoarthritis only in the area of the narrowed medial 
cartilage, and the records showing that the symptoms abruptly 
occurred after the March 2003 motor vehicle accident and have 
continued since.  

Thus, the preponderance of the evidence shows that there is 
no causal relationship between the veteran's right knee 
disability and his current left knee disability.  
Accordingly, secondary service connection is not warranted 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board notes that the veteran has testified why he thinks 
his right knee disability caused left knee disability and 
what doctors have told him concerning this.  However, since 
he is a layperson, his testimony as to these matters is not 
competent.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Bowel and anxiety disorders

Service connection was previously denied for ulcerative 
colitis with anxiety state in June 1976.  Thereafter, the RO 
decided that the claim was not reopened in January 1997 and 
July 1998.  The veteran was notified of each of these 
decisions.  These decisions were not appealed and are final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  The 
veteran has appealed a February 2002 rating decision that 
again did not reopen the previously denied claim for service 
connection for ulcerative colitis with mild anxiety state, by 
history.  

The November 2004 statement of the case indicates that the RO 
did reopen the claim, and denied it.  Nonetheless, the Board 
must address the issue of new and material evidence in the 
first instance because the submittal of such evidence is a 
prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995). Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant. Barnett, 83 F.3d at 1383. Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted. Id. at 1384. Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO). See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Since the last previous denial on any basis, in July 1998, 
new and material evidence in the form of statements from the 
veteran's stepmother and his friend JP in 2002, indicating 
that they were significantly acquainted with him before 
service and stating that he did not have stomach problems 
before service, are new and material.  Additionally, new and 
material evidence in the form of a February 2005 statement 
from a VA examiner who reviewed the veteran's claims folder 
and stated that she could not state that irritable bowel 
syndrome existed prior to service without resorting to 
speculation has been received.  Accordingly, the claim is 
reopened, per 38 U.S.C.A. § 5108.  This evidence is new and 
material as it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Because 
the veteran's claim was filed before August 2001, the former 
version of 38 C.F.R. § 3.156 (2001) applies.

As the claim has been reopened, de novo review is performed.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

First, the Board finds that the presumption of soundness on 
service entrance applies. For both gastrointestinal and 
psychiatric systems, the veteran was noted to be normal on 
service entrance examination, and denied pertinent history.  
The veteran was treated in service on numerous occasions, 
however, for gastrointestinal complaints and symptoms.  
Moreover, given the evidence that is now of record, the Board 
also concludes that the presumption of soundness concerning 
the veteran's gastrointestinal system is not rebutted by 
clear and unmistakable evidence that there is a pre-existing 
bowel disease or disorder and that it was not aggravated 
during service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

Concerning the rebuttal of the presumption of soundness for 
the veteran's gastrointestinal disability, the service 
medical records do contain a medical opinion that the 
veteran's irritable colon existed prior to his enlistment.  
The opinion, however, was based on history that the Board 
cannot conclude is accurate, because the record now contains 
credible contradictory histories from 2 people who knew the 
veteran before service, and because, as the examiner in 
February 2005 stated, VA has no records to verify diarrhea or 
gastrointestinal complaints prior to service.  Given the 
current existence of lay statements that the veteran did not, 
in fact, have bowel problems prior to his entry into military 
service, and in the absence of medical evidence documenting 
the presence of a bowel disorder prior to military service, 
the Board cannot conclude that the record contains clear and 
unmistakable evidence of a bowel disorder that pre-existed 
the veteran's entry into military service.  Consequently, the 
presumption of soundness is not rebutted and the claim will 
be approached from the standpoint of whether the currently 
diagnosed irritable bowel syndrome was incurred in service.  

As for the currently-diagnosed generalized anxiety disorder, 
however, the Board notes that the veteran did not receive 
psychiatric treatment during service.  In addition, although 
the veteran was noted to have acute anxiety during service 
and was considered to have a functional overlay in relation 
to his gastrointestinal complaints, it was never concluded 
that he had a psychiatric disorder during his military 
service.  On examination for release from service, no 
psychiatric abnormality was noted.  Thus, the Board concludes 
that the presence of a psychiatric disorder during service is 
not demonstrated.  This does not necessarily preclude service 
connection for a psychiatric disorder, if a current 
psychiatric disorder is found to be related to the veteran's 
military service.

Before such discussion, however, the Board notes that it has 
recharacterized the issue to include irritable bowel syndrome 
-- which is the current diagnosis of the veteran's bowel 
disorder -- to accord the veteran's claim every reasonable 
consideration.  Although the veteran sought to reopen his 
previously-denied claim for service connection for ulcerative 
colitis with mild anxiety state, the preponderance of the 
evidence -- including the February 2005 VA examination report 
-- shows that the veteran's diarrhea, which is the basis for 
his claim, is related to diagnosed irritable bowel syndrome 
and that he does not currently have ulcerative colitis.  A 
current diagnosis is necessary in order to establish service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

The discussion is now turned to the matter of service 
connection for irritable bowel syndrome and generalized 
anxiety disorder.  Irritable bowel syndrome and generalized 
anxiety disorder are currently diagnosed in 2005 VA 
examination reports.

Concerning irritable bowel syndrome, the Board notes that 
there are in-service and post-service reports showing 
treatment for bowel problems.  Irritable colon was diagnosed 
in August 1958, idiopathic colitis was shown in 1966, and 
irritable bowel syndrome is currently diagnosed.  

The VA examiner in February 2005 reviewed the veteran's 
claims folder, noted in-service symptoms as shown by service 
medical records, compared them to diagnoses for the veteran's 
diarrhea over the years and currently, and performed a 
physical examination of the veteran's abdomen.  The examiner 
expressed the opinion that the veteran's symptoms now are the 
same as those he had in service, and the examiner diagnosed 
chronic diarrhea at least as likely as not irritable bowel 
syndrome.  The Board finds this opinion to be satisfactory 
evidence of irritable bowel syndrome in service and 
continuing currently.  

As for the current diagnosis of generalized anxiety disorder, 
as noted above, anxiety was reported in service, although no 
psychiatric disorder was identified during military service.  
Anxiety reaction was diagnosed in 1972, and the veteran did 
receive treatment for anxiety reaction as early as 1960.  A 
psychosis, however, was not shown to a degree of 10 percent 
within the initial post-service year.  Consequently, service 
connection for a psychosis cannot be granted on the basis of 
presumed service connection.  See 38 U.S.C.A. § 1112, 1137; 
38 C.F.R. § 3.307, 3.309.  Moreover, the VA psychiatrist in 
February 2005 stated that the veteran had chronic anxiety 
symptoms dating to before his entry into service, and 
explained the basis for this opinion.  The examiner added 
that the veteran's inability to perform all of his duties in 
service resulted in a 're-emergence" of anxiety-based 
symptoms with increased feeling of inferiority, all of which 
had persisted "in one form or another" since then.  The 
examiner did not, however, indicate that the veteran's 
currently diagnosed generalized anxiety disorder was incurred 
during the veteran's active military service.  Consequently, 
the Board concludes that the evidence does not support 
granting service connection for the generalized anxiety 
disorder.  

In light of the above, the Board concludes that irritable 
bowel syndrome was incurred in peacetime service, but that 
the generalized anxiety disorder was not incurred or 
aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Right knee ratings

The claim for increased compensation for the right knee was 
filed in August 1999. The veteran now has a 30 percent rating 
under Diagnostic Code 5055, and a 10 percent rating under 
Diagnostic Code 5010.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Separate ratings may be assigned under separate Diagnostic 
Codes if the same disability is not being compensated twice, 
but they may not be if it is.  38 C.F.R. § 4.14 (2005).  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 23-
97 (July 1, 1997).  

The veteran has the minimum 30 percent rating for prosthetic 
knee joint replacement after 1 year is over, under Diagnostic 
Code 5055.  The only criteria for a 30 percent rating are 
that the operation has occurred and 1 year has passed.  The 
next higher rating under Diagnostic Code 5055 is a 60 percent 
rating which is assigned when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  These are not present as demonstrated by 
the evidence.  The August 2004 VA examination report 
indicates that the veteran is well developed and ambulates 
with both knees and hips slightly flexed, that the right knee 
is well aligned, and that he lacks the last 10 degrees of 
passive extension and the last 15 degrees of active 
extension, and that he can flex the knee to 130 degrees and 
has no pain with movement and that repetitive motion did not 
change his range or symptoms.  See 38 C.F.R. §§ 4.40, 4.45.  
Also in consideration thereof, there was slight tenderness 
but no swelling, effusion, retropatellar crepitation, or 
patellar instability.  The examiner stated that he could 
detect no objective evidence of weakness.  He had a good 
range of motion of his right knee on VA evaluation in 
February 2002 and some weakness of the quad only.  
Additionally, in February 1999, his range of motion was 0-120 
degrees and in October 2004, his right knee appeared benign 
and its range of motion was from 0-110 degrees and it had a 
satisfactory radiographic result.  Accordingly, a 60 percent 
rating under Diagnostic Code 5055 is not warranted.  

Diagnostic Code 5055 also indicates, however, that when there 
are intermediate degrees of residual weakness, pain or 
limitation of motion, VA is to rate by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  The Board finds that there is not 
an intermediate degree of residual weakness, pain, or 
limitation of motion, given the examination findings and 
38 C.F.R. §§ 4.40, 4.45.  The range of motion, pain, 
strength, and other clinical information reported above is 
probative evidence of this.  No more than the minimum 30 
percent rating under Diagnostic Code 5055 is warranted.  

The RO correctly noted in April 2001 that different 
manifestations may be compensated under different Diagnostic 
Codes.  It has assigned a 10 percent rating under Diagnostic 
Code 5010 for traumatic arthritis of the right knee with x-
ray evidence, painful and limited motion.  Traumatic 
arthritis, Diagnostic Code 5010, is rated as for degenerative 
arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. It is on 
this basis that the current 10 percent rating has been 
assigned.  

Ordinarily, higher ratings for traumatic arthritis would be 
assigned on the basis of greater limitation of motion, using 
the diagnostic codes appropriate for the joint involved, 
which, in this case, would be Diagnostic Code 5260 and 5261.  
In this case, however, the veteran already has a separate 30 
percent rating under Diagnostic Code 5055 for his right knee 
disability.  Diagnostic Code 5055 includes limitation of 
motion as a rating criterion; it specifically provides that 
ratings between 30 and 60 percent may be assigned using 
Diagnostic Code 5261 (Diagnostic Code 5260 provides a maximum 
rating of 30 percent and, hence, would not provide a basis 
for a rating higher than 30 percent).  Section 4.14 
specifically prohibits the evaluation of the same 
manifestation under different diagnoses; hence, assigning 
separate rating for the service-connected right knee 
disability using diagnostic codes for limitation of motion of 
the knee would be prohibited.  

As both traumatic arthritis and prosthetic replacement of the 
knee joint have specific diagnostic codes (5010 and 5052, 
respectively), the Board concludes that the use of another 
diagnostic code would not be appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


VA has satisfied its duty to notify.  In April and September 
2001 letters from the RO to the claimant, the claimant was 
specifically advised of the type of evidence that would 
establish the claims for bowel, anxiety, and right knee 
disorders, what evidence the claimant should provide, and 
what evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The same notice 
concerning his claim for service connection for left knee 
disability was given to him in a September 2003 letter from 
the RO.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim. Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in a 
November 2004 supplemental statement of the case.

The VCAA notice preceded the adjudication of the claims for 
service connection for left knee disability and bowel and 
anxiety disorders. 

The Board acknowledges that, only after the rating decision 
concerning right knee disability was promulgated did the AOJ, 
in September 2001, provide explicit section 5103(a) notice to 
the claimant.  However, the VCAA was not in effect at the 
time of the September 1999 adjudication of right knee 
disability.  While the notice provided to the claimant in 
April 2001 was not given prior to the first AOJ adjudication 
of the claim, the claimant was afforded the opportunity to 
identify medical evidence that VA would attempt to obtain. In 
that regard, after the notice, the AOJ obtained additional VA 
medical records. The claimant was also afforded an additional 
VA examination in August 2004.  The process carried out 
during the course of the claim and appeal provided the 
claimant with a meaningful opportunity to participate 
effectively in the processing of the claim by VA. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing of notice did 
not affect the essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
and examination reports since service, and private medical 
records have been obtained.  The records satisfy 38 C.F.R. 
§ 3.326. The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for irritable bowel 
syndrome is granted.

Entitlement to service connection for generalized anxiety 
disorder is denied.

Entitlement to an increased rating for right total knee 
arthroplasty is denied.  

Entitlement to an increased rating for right knee traumatic 
arthritis is denied.  


REMAND

Eye disability including cataracts secondary to medication 
taken for service-connected right knee arthritis

Service connection for bilateral eye condition to include 
cataracts secondary to medication for right knee arthritis 
was denied by the RO in February 2002.  After the notice of 
disagreement in March 2002, there were two statements of the 
case issued in November 2004.  One was for stomach, 
psychiatric, and eye issues, and the other was for left knee 
disability.  A VA Form 9 was received in December 2004.  The 
veteran checked the box indicating that he wanted to appeal 
all issues listed in the statement of the case.  He also 
stated that he was appealing only his left knee and stomach 
condition.  His representative has since then, in the August 
2005 VA Form 646, indicated that there is an intent to appeal 
the denial of service connection for bilateral eye 
disability.  The VA Form 9 filed by the veteran in December 
2004 is ambiguous; moreover, his representative indicated in 
August 2005 that there is an intent to appeal this issue.  In 
light of this, the Board concludes that it has jurisdiction 
of the matter.  

At the time of the statement of the case, the RO concluded 
that there was no medical evidence of eye disability.  Since 
then, the RO has received VA medical records indicating that 
the veteran has astigmatism, presbyopia, refractive error, 
early cataracts, and ptosis of his pupils.  These records 
have not been considered by the RO in connection with this 
appeal, as the RO apparently did not consider the matter of 
service connection for an eye condition as being on appeal.  
Since the RO has not considered the evidence received since 
its November 2004 statement of the case, remand is necessary.  
38 C.F.R. § 19.9 (2005).


TDIU

The Board has granted service connection for irritable bowel 
syndrome.  The disability evaluation has not yet been 
assigned, and the degree of disability may have a material 
effect on the claim for TDIU.  In light of this, due process 
requires the RO to rate irritable bowel syndrome and then 
again consider the matter of entitlement to a TDIU.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Consider the veteran's claim for 
service connection for bilateral eye 
disorder including cataracts secondary 
to medication for right knee arthritis, 
in light of all evidence including that 
received after the statement of the 
case.

2.  After a disability evaluation for 
irritable bowel syndrome is assigned, 
again consider the matter of a TDIU.

3.  If either the eye disability claim 
or the TDIU determination remains 
unfavorable, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


